Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to foreign application TW108117772 filed on May 23rd, 2019 has been accepted.

Information Disclosure Statement
The Information Disclosure Statement filed on May 22nd, 2020 has been considered by the examiner.

Claim Objection
	 Claims 7 and 13 are objected to because of the following informalities:  in claim 7, the language of "reaching a balance between a swimming speed and flow velocity" is difficult to understand; in claim 13, L2 the line "injecting the fluid with a height difference" is difficult to understand. Appropriate correction is required. Please see the rejections outlined below for details on how the claim is being interpreted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “gradually” in claim 1 (L16 and L18) is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim will be interpreted as if the term gradually was removed. 

The term “relatively high location” in claim 5 (L2) is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim will be interpreted as if the claim read “wherein the fluid injection port is located above, in the direction of gravity the diverging flow field region…”

Claims 2-13 are rendered indefinite by their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al. (US 20180119087), hereafter Lam.

With regards to claim 1, Lam discloses a sperm sorting chip (Abstract) comprising: a flow channel structure sequentially (sperm filter 90) configured with a diverging flow field region ( not labeled separately in Fig. 4), a main flow channel (central channel 170), and a converging main flow channel (distal end 210), intercommunicated with each other from a first side end to a second side end (Fig. 4); a fluid injection port (120, 125, 130), a semen injection port (semen inlet 135), a semen extraction port (sperm collection well 115), separately located at the first side end and communicated with a main input channel (140) of the diverging flow field region; and a waste fluid outlet located at the second side end and communicated with the converging main flow channel (waste outlet 200), wherein the diverging flow field region further includes a plurality of sub- input channels derived from the main input channel and converged to the main flow channel (channels 150 and 160 with tube members 155 and 165), and the plurality of sub-input channels have a diverging channel width at the intersection with the main flow channel (Fig. 4), and wherein the converging main flow channel has a gradually converging channel width toward the waste fluid outlet (Fig. 4).

With regards to claim 2, Lam discloses all the elements of claim 1 as outlined above. Lam further discloses wherein the diverging flow field region is configured to form a tree branch from an end of the main input channel away from the first side end as a starting node toward the second side end (Fig. 4), wherein the plurality of sub-input channels are configured to form the tree branch based on the starting node or have one or more tree branch sub-channels of different tiers from the starting node (P0054, L12-17).


With regards to claim 4, Lam discloses all the elements of claim 1 as outlined above. Lam further discloses wherein one or more of the fluid injection port, the semen injection port, and the semen extraction port are selectively opened or closed (P0053 details how pump member 15 controls the flow).

With regards to claim 5, Lam discloses all the elements of claim 1 as outlined above. Lam further discloses wherein the fluid injection port is located above, in a direction of gravity, the diverging flow field region, the main flow channel, the converging main flow channel, or a combination thereof (Fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam.

With regards to claim 3, Lam discloses all the elements of claim 1 as outlined above. Lam does not directly disclose wherein a sum of the largest widths of each of the plurality of sub-input channels is smaller than or equal to a width of the main flow channel.
However, dimensions are considered to be obvious to a person with ordinary skill in the art before the effective filing date of the invention, therefore it would have been obvious to have the sum of the width the of sub channels be smaller than the width of the main channel so that the main channel does not overflow. 

With regards to claim 6,  Lam discloses a method for sorting sperm using the sperm sorting chip according to claim 1 (Abstract; Fig. 4) comprising: a. injecting a fluid through the fluid injection port (P0052, L2-3), and keeping the fluid entering the flow channel structure continuously to establish a preset flow field (P0060, L1-3); b. injecting a predetermined amount of semen to the main input channel through the semen injection port (P0052, L1-2); c. waiting a predetermined amount of time for the semen to be screened by the preset flow field (P0060, L3-6); wherein relatively inactive sperms in the semen is transported to the waste fluid outlet by the preset flow field, and the screened semen includes relatively active sperms in the semen (P0060, L6-16).
Lam does not directly disclose a step d. of applying an extraction external force through the semen extraction port to extract the screened semen. However, the examiner takes Official Notice that it is known in the art to use suction to remove fluid from microfluidic devices and therefore would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use an appropriate extraction force or device to remove the sorted semen for further processing. 

With regards to claim 7, Lam discloses all the elements of claim 6 as outlined above. Lam further discloses wherein the screened semen includes sperms reaching a point where the sperm can no longer swim against the flow of the preset flow field in a predetermined range from the first side end of the flow channel structure (P0060).

With regards to claim 8, Lam discloses all the elements of claim 7 as outlined above. Lam further discloses wherein the predetermined range at least includes end portions of the plurality of sub-input channels communicated with the main flow channel (flow gradient is throughout the channel; see Fig. 7).

With regards to claim 10, Lam discloses all the elements of claim 6 as outlined above. Lam does not directly disclose the method further includes repeating the step b. to the step d. one or more times.
However, this is just a simple repetition of method steps and therefore rendered obvious to a person with ordinary skill in the art before the effective filing date of the invention in order to process the amount of sperm needed for the application it is being used. 

With regards to claim 11, Lam discloses all the elements of claim 6 as outlined above. Lam does not directly disclose closing the semen extraction port in the step b, and closing the semen injection port in the step d.
However, Lam discloses a pump used to control the flow (P0053). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to close the ports when not being used in order to avoid contamination of screened sperm with non-screened sperm.

With regards to claim 12, Lam discloses all the elements of claim 11 as outlined above. Lam does not directly disclose closing the semen injection port and the fluid injection port at the same time in the step d.
However, Lam discloses a pump used to control the flow (P0053). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to close the ports when not being used in order to reduce the amount of fluid being extracted with the screened sperm, in order to reduce further processing needed. 

Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as applied to claim 6 above, and further in view of Takayama et al (US 20060270021), hereafter Takayama.

With regards to claim 9, Lam discloses all the elements of claim 6 as outlined above. Lam does not disclose wherein the fluid is mHTF or sperm culture media. 
However, Takayama discloses wherein the fluid is mHTF or sperm culture media (P0039, L7-8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use mHTF as disclosed by Takayama as the fluid disclosed by Lam, in order to maintain or enhance the biological activity of the sperm (P0039, L3-7). 

With regards to claim 13, Lam discloses all the elements of claim 6 as outlined above. Lam does not disclose wherein the preset flow field is generated based on gravity.
However, Takayama discloses wherein the preset flow field is generated based on gravity (P0029, L5-9). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to generate the flow field disclosed by Lam using gravity as disclosed by Takayama, in order to avoid turbulent flow that can damage sperm (P0017, L5-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.B./Examiner, Art Unit 3653      
                                                                                                                                                                                                  /MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653